Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered July 21, 2015. The order and judgment dismissed with prejudice any and all counterclaims asserted against plaintiff.
It is hereby ordered that said appeal is unanimously dismissed without costs (see GMAC Mtge., LLC v Guccione, 127 AD3d 1136, 1137 [2015]; Page v Watson, 304 AD2d 382, 382 [2003]; Brannigan v Dubuque, 199 AD2d 851, 851-852 [1993]).
Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Cur-ran, JJ.